Exhibit 10.1



 



Termination Agreement

 

Signed and entered on the 23 day of the month of July 2019



 

By and Between: My Size Israel 2014 Ltd., I.D. No. 515036895  Of 3 Arava St.,
Airport City  (the “Company”)    of the one part;     And: Eliyahu Wales, I.D.
No. 040914368 Of 9 Menachem St.,Bnei Brak  (the “Employee”)    of the second
part;     WHEREAS: the Employee was employed by the Company as of September 10,
2013, all in accordance with the provisions of the employment agreement dated
November 18, 2018 (the “Employment Agreement”); and WHEREAS: the Employee
tendered his resignation as Employee, and following such tender the Employee and
the Company reached an agreement with respect to termination of Employee’s
employment and the Employee delivered his formal written notice of resignation
to the Company on June 2, 2019; and WHEREAS: the Company and the Employee (the
“Parties”) desire to enter in writing the terms and conditions of the Employee’s
termination of employment, as set forth in this agreement (the “Agreement”).

 

The following has therefore been agreed, declared and stipulated between the
Parties:



 

1.Preamble and Definitions

 

1.1.The preamble to this Agreement constitutes an integral part hereof.

 

1.2.The headings in this Agreement are for convenience only and shall not be
used to interpret or construe its provisions.



 

2.Termination of Employment

 

2.1.The employer-employee relationship between the Parties shall end on June 1,
2019 (the “Termination Date”).

 

2.2.On an ex-gratia basis, the Company has decided to provide the Employee with
an extended notice period of 4 months instead of 75 days, as detailed in the
Employment Agreement. The period commencing on June 1, 2019 until September 30,
2019 will be considered as the notice period (the “Notice Period”).

 



 

 



 

2.3.During the Notice Period, the Employee will not be required to fulfill his
position and the Company waives the Employee’s work at any time during the
Notice Period. The Employee will receive a payment in lieu of the Notice Period.

 

2.4.It was specifically agreed between the Parties that during the Notice Period
the Employee shall not be entitled to any payments for his participation in any
meeting of the Company’s Board of Directors or any of its committees.

 

2.5.The period commencing on September 10, 2013 and until the Termination Date
shall be referred to as “Employment Term”.

 

3.Company’s Undertakings

 

3.1.Together with the salary of May 2019, the Company shall conduct a final
settlement with the Employee and shall pay to the Employee the following
amounts, due to the according to law as a result of termination of his
employment:

 

3.1.1.The last salary in respect of May 2019;

 

3.1.2.Redemption of accrued and unused vacation days (if any);

 

3.1.3.Redemption of accrued convalescence pay (if any);

 

3.1.4.Payment in lieu of the Notice Period, as detailed in Section 2 above;

 

3.2.In addition to the settlement payments above, the Company will provide the
Employee with the following documents:

 

3.2.1.Pension Moneys: the Employee shall receive a release letter addressed to
the provident fund releasing to him all the pension monies accrued during the
Employment Term at the Managers’ Insurance policy “Migdal” and “Migdal” pension
fund.

 

3.2.2.Education Fund Moneys: the Employee shall receive a release letter
addressed to the “Migdal” education fund releasing to him all the education fund
monies accrued during the Employment Term.

 

3.2.3.Severance Pay Moneys accrued within the provident funds: the Employee
shall receive a release letter addressed to the provident fund releasing to him
all the severance pay monies accrued during the Employment Term at the Managers’
Insurance policy “Migdal” and “Migdal” pension fund. The Company shall issue 161
form for the Employee for the severance pay amounts.

 

3.2.4.Letter of confirmation of the Employment Term, as per law.

 

3.3.The Employee shall bear all tax liabilities that shall apply to any payments
and/or benefits under this Agreement.

 

3.4.The vesting of the options granted to the Employee will cease on the
Termination Date. On an ex-gratia basis, the Company has decided to provide the
Employee with the right to exercise the vested portion of the options until 1
June 2020.

 

3.5.The Company declares, that as an officer of the Company, the Employee was
included and covered by a global Directors’ and Officers’ liability insurance,
covering claims against the Company’s Directors and Officers during the time he
was an officer and following his termination.

 



2

 



 

3.6.By signing this Agreement, and subject to the Employee fulfilling all his
obligation under this Agreement, the Company hereby specifically waives any
claim it may have, if any, against the Employee.

 

3.7.The Company undertakes not to harm the good name and/or the reputation of
the Employee, including any statement, interview, off-record discussions with
reporters or private discussions, all with no time limit and to refrain from any
assistance to any legal proceeding against the Employee by any other third
parties.

 

3.8.The Company’s parent company, Mysize Inc, shall guarantee towords the
Employee the Company’s undertakings in this Section 3.



 

4.Employee’s Declarations and Undertakings

 

4.1.The Employee declares that he shall return to the Company all of the
property and/or equipment, including any documents which belong to the Company,
in his possession and/or which he created for the Company, no later than the
Termination Date.

 

4.2.The Employee hereby reconfirms all his undertakings and declarations
pursuant to Appendix B of the Employment Agreement, and declares that the
provisions of such Appendix shall continue to apply following the Termination
Date.

 

4.3.The Employee undertakes not to harm the good name and/or the reputation of
the Company, including any statement, interview, off-record discussions with
reporters or private discussions, all with no time limit and to refrain from any
assistance to any legal proceeding against the Company by any other third
parties.

 

4.4.Subject to the receipt of all of the amounts and/or benefits as set forth in
this Agreement above, the Employee confirms that he has received from the
Company all of the rights and the amounts which are due to him in connection
with the entire Employment Term and/or the termination of his employment,
including salary, overtime, vacation pay and/or vacation redemption pay,
convalescence pay and/or convalescence redemption pay, sick pay, holiday pay,
contributions to pension schemes, contributions to education fund, premiums and
bonuses of all kinds, travel expenses and/or car allowance, notice period pay
and severance pay, and any other payment arising from the Employment Term and/or
from the termination of employment to which he was entitled by virtue of any law
and/or statute and/or the Employment Agreement and/or practice.

 

4.5.By signing this Agreement, and subject to the receipt of all of the amounts
and/or benefits as set forth in this Agreement above, the Employee hereby
specifically waives any claim he may have, if any, with respect to ownership of
any intellectual property that was created by him during the Employment Term and
/or any special consideration for such property, if any.

 

4.6.Subject to the receipt of all of the amounts and/or benefits as set forth in
this Agreement above, the Employee confirms that all of the amounts and/or
benefits as set forth in this Agreement above, constitute the final, agreed and
absolute arrangement which exhausts all of the claims, demands and lawsuits of
the Employee against the Company, and that he has no claims and shall have no
claims, demands or lawsuits of any kind or nature, contractual, tort or other,
based on any grounds whatsoever, or in any manner whatsoever, against the
Company, and the Employee undertakes to refrain from any legal proceeding
against the Company with regard to claims and/or demands and/or lawsuits of any
kind or nature, and which arise from any law or statute whatsoever, in Israel or
any other jurisdiction.

 

4.7.This Agreement shall also constitute a settlement and release agreement as
construed in section 29 of the Severance Pay Law, 1963.

 



3

 



 

4.8.Without derogating from any remedy available to Company under applicable
law, in any event of a breach of the Employee’s undertakings pursuant to this
section above, the Employee undertakes: (1) to return to the Company any
ex-gratia payments paid to him by the Company under this Agreement, plus linkage
differentials and interest as required by law; (2) to indemnify the Company in
respect of any expense which shall be caused to the Company following the said
breach, including attorneys’ fees.

 

4.9.With respect to the Employee’s declarations and undertakings, the term
“Company” in this Agreement also means any entity related to the Company by way
of a relationship of a parent company, sister company, grandparent company, and
so on and so forth, and its employees and/or its authorized representatives
and/or acting on its behalf, including all the officers of such entities, all
jointly and/or severally.

 

4.10.In regards to the Non-Competition undertakings of the Employee as detailed
in the Employment Agreement, if the Company will become aware of any breach or a
potential breach by the Employee of his Non-Compete undertakings, it will notify
the Employee of such breach or potential breach, and demand the Employee to
immediately cease any such action or actions. Nothing in this section is to
derogate form the Employee’s undertakings or obligations in the Employment
Agreement or to derogate from any legal right of the Company, including its
rights under the Employment Agreement.



 

5.Miscellaneous

 

5.1.This Agreement constitutes the entire agreement between the parties in
connection with the terms of the Employee’s termination of employment with the
Company and all prior negotiations, agreements and understandings, written or
oral, between the Parties with respect to Employee’s termination prior to this
Agreement shall be of no force or effect.

 

5.2.Nothing in this Agreement shall derogate from any of the Employee’s
obligations according to the Employment Agreement and the applicable law.

 

5.3.No amendment and/or modification of this Agreement shall have any effect
unless such amendment or modification shall be done in a written document,
signed by both Parties.



 



4

 



 

In witness whereof, the Parties have executed this Agreement:



 

__________________________   ____________________ Company   Employee      
____________________   ____________________ Date   Date







 

Mysize Inc. with respect to its obligations in section 3 above only, has caused
this Agreement to be executed by its officer’s thereunto duly authorized

 

My Size Inc.

 



By:     Date:    



 

Attorney Confirmation

 

I, the undersigned, ______________ Attorney at Law, License No. __________,
hereby confirm that Eliyahu Wales, ID No. 040914368, has signed this Agreement
after I had explained to him the content, the meaning and the legal implications
hereof, and after he had told me that the meanings as stated above are clear to
him.

 

 

Date: _______________   __________________________     Attorney’s Signature and
Stamp

 

5



 

 

